DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-8, the prior art does not disclose or reasonably suggest a method for making a Mach-Zehnder interferometer (MZI) filter, the method comprising: fabricating a first waveguide having a first length and one or more first compensation sections positioned along the first length, wherein each first compensation section of the one or more first compensation sections includes a respective width; and fabricating a second waveguide having a second length and two or more second compensation sections positioned along the second length, wherein each second compensation section of the one or more second compensation sections includes a respective increase in width of the second waveguide.
Re. Claims 9-15, the prior art does not disclose or reasonably suggest an optical filter comprising: a first waveguide extending between a first coupler section and a second coupler section; and a second waveguide extending between the first coupler section and the second coupler section and including at least two compensation sections, each having an increase in a width of the second waveguide.
Re. Claims 16-20, the prior art does not disclose or reasonably suggest a method for making a Mach-Zehnder interferometer (MZI) filter comprising: fabricating a first simultaneously satisfy the following relationship:

    PNG
    media_image1.png
    734
    568
    media_image1.png
    Greyscale

highlighted above in combination with the remaining features of the claims.  Mizuno et al instead only illustrates a single increase in width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which illustrate prior art interferometers including compensation sections with varying width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/22/21